MEMORANDUM **
Allan Winston Davis appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. Davis seeks to challenge his California state conviction and 15-year sentence for one count of possession for sale of cocaine base, and having suffered three prior felony narcotics convictions. We have jurisdiction pursuant to 28 U.S.C. § 2258. We review de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we vacate and remand.
We granted a certificate of appealability on the issue of whether the district court properly dismissed Davis’ § 2254 petition as untimely. The state correctly concedes that Davis’ petition is timely in light of Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000) and Dictado v. Ducharme, 244 F.3d 724, 726 (9th Cir.2001).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.